Title: To John Adams from Stephen Mack, 20 September 1822
From: Mack, Stephen
To: Adams, John


				
					Sir,
					Ithaca Tompkins Co. N.Y. Sept. 20. 1822
				
				I am requested, by Capt. James Young, of the revolutionary Army, to address this letter to you requesting your aid in obtaining a pension for him He is old, infirm & indigent. He says he joined the continental army about the 13th day of May 1775—That soon after, he recd. a commission as Capt. to raise a company of artificers. That the commission was signed by yourself and John Handcock, on application made to you by Gov. George Clinton. He was to enlist the men for three years or during the war. That he belonged to Col. Duboise’s regiment, in the N. York Line. That this commission was taken by the enemy from a chest, at the taking of Fort Montgomery—He has made a declaration in order to obtain a pension under the law of 1818—but was not able to prove that he had a commission. If this fact is written in your recollection, you will do him a favor by certifying and sending the certificate to me and he wishes you to say whether you considered him as belonging to the continental establishment— Very Respectfully Sir / Your Obedient Servt
				
					Stephen Mack
				
				
			